Exhibit 10.5



RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

GENCO SHIPPING & TRADING LIMITED 2015 EQUITY INCENTIVE PLAN



* * * * *



Participant:











Grant Date:

July 15, 2020









Number of Restricted Stock Units granted:

14,214





* * * * *

WHEREAS, this Restricted Stock Unit Award Agreement (this “Award Agreement”),
dated as of the Grant Date specified above, is entered into by and between Genco
Shipping & Trading Limited, a Marshall Islands corporation (the “Company”), and
the Participant specified above, pursuant to the Genco Shipping & Trading
Limited 2015 Equity Incentive Plan (the “Plan”); and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.         Incorporation by Reference; Plan Document Receipt.

This Award Agreement is subject in all respects to the terms and provisions of
the Plan (including, without limitation, any amendments thereto adopted at any
time and from time to time unless such amendments are expressly intended not to
apply to the grant of the RSUs hereunder), all of which terms and provisions are
made a part of and incorporated in this Award Agreement as if they were each
expressly set forth herein, provided that any subsequent amendment of the Plan
shall not adversely affect Participant’s rights under this Award Agreement
without the Participant’s written consent to such amendment.  The Participant
hereby acknowledges receipt of a true copy of the Plan and that the Participant
has read the Plan carefully and fully understands its content.  In the event of
any conflict between the terms of this Award Agreement and the terms of the
Plan, the terms of the Plan shall control.  The Participant hereby acknowledges
that all decisions, determinations and interpretations of the Board of Directors
in respect of the Plan, this Award Agreement and the RSUs shall be final and
conclusive.  Any capitalized term not defined in this Award Agreement shall have
the same meaning as is ascribed thereto in the Plan.



1

--------------------------------------------------------------------------------

2.         Grant of Restricted Stock Unit Award.

The Company hereby grants to the Participant, as of the Grant Date specified
above, the number of RSUs specified above.  Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in this
Award Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason.  The Participant shall not have the rights of a
stockholder in respect of the shares of Common Stock underlying this Award until
such shares of Common Stock are delivered to the Participant in accordance with
Section 4.

3.         Vesting.

(a)        General.  Except as otherwise provided in this Section 3 or in the
Plan, RSUs subject to this Award shall vest at 12:01 a.m. on the earlier of the
date of the first Annual Meeting of Shareholders of the Company following the
date of grant and the date that is fourteen months after the date of grant,
provided that the Participant is a Director as of the applicable such date.

(b)        Termination of Service.  Upon a termination of service as a Director,
other than due to death or Disability, all unvested RSUs shall immediately
terminate and be forfeited.

(c)        Termination Due to Death or Disability.  Upon a termination of
Participant’s service as a Director due to the Participant’s death or
Disability, then the Participant’s then outstanding and unvested RSUs shall
immediately vest in full as of the date of such termination.

4.   Delivery of Shares.

(a)        Within 30 days of the Participant’s termination of service as a
Director, the Participant shall be issued one share of Common Stock for each
vested RSU, provided that the Participant may not determine when during such
30-day period the shares of Common Stock shall be issued.

(b)        Blackout Periods.  Notwithstanding the above, if the Participant is
subject to any Company “blackout” policy or other trading restriction imposed by
the Company on the date such distribution would otherwise be made pursuant to
Section (a) hereof, such distribution shall instead be made on the earlier of
(i) the date that the Participant is not subject to any such policy or
restriction and (ii) the later of (1) the last day of the calendar year in which
the Participant terminated service as a Director and (2) the end of the 30-day
period set forth in Section 4(a).

5.         Dividends and Other Distributions.

The Participant shall be entitled to receive payments equal to all dividends and
other distributions paid with respect to the shares of Common Stock underlying
the RSUs.  Any such amounts that are payable in cash shall instead constitute an
amount of additional RSUs equal to the amount of such dividend or distribution
divided by the closing price of a share of Common Stock on the date that such
dividend or distribution is paid to holders of Common Stock.  The terms of such
additional RSUs shall be the same as the underlying RSUs, including with respect



2

--------------------------------------------------------------------------------

to the vesting requirements as set forth in Section 3 hereof, time of payment as
set forth in Section 4 hereof, and dividends as set forth in this Section 5. If
any such amounts are paid in shares of Common Stock with respect to unvested
RSUs, the shares of Common Stock shall be reserved by the Company and shall be
subject to the same restrictions on transferability and forfeitability as the
RSUs with respect to which they were paid.

6.         Non-transferability.

The RSUs, and any rights or interests therein, (i) shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way at any time by the
Participant (or any beneficiary of the Participant), other than by testamentary
disposition by the Participant or by the laws of descent and distribution, (ii)
shall not be pledged or encumbered in any way at any time by the Participant (or
any beneficiary of the Participant) and (iii) shall not be subject to execution,
attachment or similar legal process.  Any attempt to sell, exchange, pledge,
transfer, assign, encumber or otherwise dispose of the RSUs, or the levy of any
execution, attachment or similar legal process upon the RSUs, contrary to the
terms of this Award Agreement and/or the Plan, shall be null and void and
without legal force or effect.

7.         Entire Agreement; Amendment.

This Award Agreement and the Plan the entire agreement between the parties
hereto with respect to the subject matter contained herein, and supersedes all
prior agreements or prior understandings, whether written or oral, between the
parties relating to such subject matter.  The Committee shall have the right, in
its sole discretion, to modify or amend this Award Agreement from time to time
in accordance with and as provided in the Plan, but not in any manner or to any
extent that would be adverse to the Participant without the Participant’s
written consent at the time.  This Award Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant of any such
mutually-agreed-on modification or amendment of this Award Agreement as soon as
practicable after the adoption thereof by the Company.

8.         Acknowledgment of Participant.

This award of RSUs does not entitle Participant to any benefit other than that
granted under this Award Agreement.  Any benefits granted under this Award
Agreement are not part of the Participant’s ordinary compensation, and shall not
be considered as part of such compensation in the event of severance, redundancy
or resignation.  Participant understands and accepts that the benefits granted
under this Award Agreement are entirely at the discretion of the Company and
that the Company retains the right to amend or terminate this Award Agreement
and the Plan at any time, at its sole discretion and without notice, but not in
any manner or to any extent that would be adverse to the Participant without the
Participant’s written consent at the time.

9.         Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar



3

--------------------------------------------------------------------------------

compliance under any state laws.  The Company shall not be obligated to cause to
be issued any shares, whether by means of stock certificates or appropriate book
entries, unless and until the Company is advised by its counsel that the
issuance of such shares is in compliance with all applicable laws, regulations
of governmental authority and the requirements of any securities exchange on
which shares of Common Stock are traded.  The Board of Directors may require, as
a condition of the issuance of shares of Common Stock pursuant to the terms
hereof, that the recipient of such shares make such covenants, agreements and
representations, and that any certificates bear such legends and any book
entries be subject to such electronic coding, as the Board of Directors, in its
sole discretion, deems necessary or desirable.  The Participant specifically
understands and agrees that the shares of Common Stock, if and when issued, may
be “restricted securities,” as that term is defined in Rule 144 under the
Securities Act of 1933, as amended and, accordingly, the Participant may be
required to hold the shares indefinitely unless they are registered under such
Act or an exemption from such registration is available.

10.       Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Award Agreement, shall impair any such right, power or remedy
of such party, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring, nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Award Agreement, or
any waiver on the part of any party or any provisions or conditions of this
Award Agreement, must be in a writing signed by such party and shall be
effective only to the extent specifically set forth in such writing.

11.       Governing Law. This Award Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.

12.       No Right to Continued Service.  Nothing in this Award Agreement shall
interfere with or limit in any way the right of the Company to terminate the
Participant’s employment or service at any time, for any reason and with or
without cause.

13.       Notices.  Any notice which may be required or permitted under this
Award Agreement shall be in writing, and shall be delivered in person or via
facsimile transmission, overnight courier service or certified mail, return
receipt requested, postage prepaid, properly addressed as follows:

(a)        If such notice is to the Company, to the attention of the President
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.

(b)        If such notice is to the Participant, at his/her address as shown on
the Company’s records, or at such other address as the Participant, by notice to
the Company, shall designate in writing from time to time.



4

--------------------------------------------------------------------------------

14.       Compliance with Laws.  This issuance of RSUs (and the shares of Common
Stock underlying the RSUs) pursuant to this Award Agreement shall be subject to,
and shall comply with, any applicable requirements of any foreign and U.S.
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the 1933 Act, the Securities Exchange Act of 1934
and in each case any respective rules and regulations promulgated thereunder)
and any other law or regulation applicable thereto.  The Company shall not be
obligated to issue these RSUs or any of the shares of Common Stock pursuant to
this Award Agreement if any such issuance would violate any such requirements.

15.       Binding Agreement; Assignment.  This Award Agreement shall inure to
the benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except as provided by
Section 5 hereof) any part of this Award Agreement without the prior express
written consent of the Company.  The Company may not assign any portion of this
Award Agreement without the prior written consent of the Participant except as
otherwise provided in the Plan.

16.       Counterparts.  This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

17.       Headings.  The titles and headings of the various sections of this
Award Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Award Agreement.

18.       Further Assurances.  Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Award Agreement and the Plan and the
consummation of the transactions contemplated thereunder.

19.       Severability.  The invalidity or unenforceability of any provisions of
this Award Agreement in any jurisdiction shall not affect the validity, legality
or enforceability of the remainder of this Award Agreement in such jurisdiction
or the validity, legality or enforceability of any provision of this Award
Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

[Remainder of Page Intentionally Left Blank]





5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first written above.



GENCO SHIPPING & TRADING LIMITED











By:











Name:











Title:













PARTICIPANT















Name:





6

--------------------------------------------------------------------------------